         Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                                                                             1'
                          WESTERN DISTRICT OF TEXAS                                     r;, J:(
                               AUSTIN DIVISION

UNITED STATES OF AMERICA,                     §     No. 1: 18-CV-00675-LY
  ex rel. AJIT PAT, Chair,                    §
  FEDERAL COMMUNICATIONS                      §
  COMMISSION (FCC),                           §     NO CONSENT TO ARBITRATION
     a public, charitable trust, and
     a non-beneficiary,                       §
                                              §
        Plaintiff, Counter-Respondent,        §     NO CONSENT TO NON-
                                              §       JUDICIAL DECISION-MAKING
v.                                            §       INCLUDING MAGISTRATE
                                              §       PARTICIPATION
WALTER OLENICK, and                           §
M. RAE NADLER-OLENICK,                        §
        non-fiduciaries,                      §
                                              §
        Respondents, Counter-Plaintiffs.      §

                           MOTION TO STRIKE/WITHDRAW
                                REFERRAL ORDER
     COME NOW WALTER OLENICK and M. RAE NAI)LER-OLENICK, husband

and wife, THE OLENTCKS, Respondents/Counter-Plaintiffs, who move as follows:


Motion to Strike/Withdraw Referral Order
     THE OLENICKS preserve the point by moving that this court strike or

withdraw the referral order. See attached.

Discussion
     The silver lining     timing.

     On first pass, it's an extremely dark cloud, but it has this silver lining. This

illegal referral order exists sometime after "all" parties have appeared. This is

definitely a positive step up from the "at fifing" timing applied in prior matters

Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                  1
       Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 2 of 12




where this issue also exists.

   This difference is ultimately what carries the day in this matter. THE

OLENICKS obviously can't participate further in this matter, as detailed below,

and they're hesitating regarding disqualification. Respondents/C-ps will "see ya on

the ifip side," i.e., when this gets remanded for trial on the Counter-claims; they

have no realistic expectation that the front line D0J personnel have a clue what's

being communicated, or that someone with sufficient reflective ability and critical-

analysis abilities will read the whole of this motion. However should DoJ develop

an understanthng, the suitable court documents will, of necessity, be filed, and

Respondents/C-ps will (gladly) stand corrected in their initial presumption(s).


   Preservation of the objection.

       Timing   is irrelevant.


       Timing is irrelevant where there's no § 451 signature authority to enter a

referral order in the first place. This is a "civil case," and there is no consent.

       Regarding the fact that this is a "civil case," the "trial de novo" labeling is, of

course, unmitigated non-sense. It's "trial," period. Here's an analogy. When P sues

D, where D is someone with the U.S. Government, the process, which is "required,"

and which is always referred to as the applicable "administrative process," involves
sending the demand letter. That's all. That is the "administrative process" that

must be "exhausted" prior to filing suit (except where, as here, the government

"starts it," in which case waiver already exists). There's not one shred of

adversarial anything involved. There's certainly no agency fact-finding required

Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                      2
       Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 3 of 12




prior to the filing of the suit. There is simply the demand letter. An official

response alters timing for filing suit, nothing more. So, a demand letter is the

entirety of the "administrative process." No question that there's a precursor

"administrative process," but there's also no question that the suits that follow are

not "administrative appeals." How could they be? Where's any adversarial process

marshalling any facts? There's fact assertion, but where's the fact-finding?

      That analogy is the FCC "administrative process," namely a demand letter.

That's it. That's all. The difference is solely in which party (agency or individual)

does the sending. There's not one shred of adversarial marshalling of facts, much

less any agency fact-finding involved, and there's no Record of any adversarial fact-

finthng activity. Thus, "administrative process," as a label, is simply pure cover

story. There is nothing more than, "Here's Notice of our claim against you," which

"administrative process" consists solely of a demand letter. That's all; that's it.

      By means of their responses, which, while essential for certain defenses, are

in no way required, Respondents/C-ps have absolutely refused to consent to being

regulated under Sixth Plank policy by anyone or anything, including the FCC. But,
even for those who do consent, e.g., those involved in the prior 90.1 FM litigation,

there's still no adversarial activity or agency fact-finding involved. All that's

required is the demand letter. Thus, this is plainly a "civil case."

      Regarding non-consent, as plainly stated in the case style of each and every

document submitted by Respondents/C-ps, they don't consent. So, referral is not

only an illegal order but also one entered without any "subject matter jurisdiction."



Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                 3
         Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 4 of 12




         Consent cannot be compelled.
        To include the foundational legal concepts in this context, consent cannot be

compelled, as is reconfirmed in each of the following: Lozman         v.   Riviera Beach, 568

U.S. 115, 133 S. Ct. 735, 184 L. Ed. 2d 604 (2013) (floating house owner could not be

compelled to consent to being regulated per "transportation" standards, i.e., couldn't

be compelled to be a fiduciary); Home v. Dep't of Agric.,         U.S.     -, 135 S. Ct. 2419,
192 L. Ed. 2d 388 (2015) (USDA can't compel consent to what amounts to out-and-

out theft of (CALIFORNIA) raisins)); National Federation of Independent Business

v.   Sebelius, 567 U.S. 519, 132 S. Ct. 2566, 183 L. Ed. 2d 450 (2012) (NFIB) (neither

individuals nor STATEs may be compelled to participate in "obama-care"); District

of Columbia    v.   Heller, 554 U.s. 570, 128 S. Ct. 2783, 171 L. Ed. 2d 637 (2008)

(consent cannot be compelled via ordinance to be disarmed, i.e., to waive right of

self-defense, in one's own home); Burger King Corp.      v.   Rudzewicz, 471 U.S. 462, 486,

105 5. Ct. 2174, 85 L. Ed. 2d 528 (1985) (jurisdiction doesn't flow from fraud, undue

influence, or overwhelming bargaining power); FED.       R. Civ. P.   8(c) (defenses); TEX.

R. Civ. P.   94 (defenses); Ballard v. Comm'r, 544 U.S. 40, 125 S. Ct. 1270, 161 L. Ed.

2d 227 (2005) (local rules don't justify (criminal) Due Process violations);        §   636(a),

(c) ("by consent only"); Gonzalez v.    United States, 553 U.S. 242, 128 S. Ct. 1765, 170

L. Ed. 2d 616 (May 12, 2008) ("If the parties consent"); Gamba v. United States, 553

U.s. 1050, 128 S. Ct. 2472 (Mem.), 171 L. Ed. 2d 764 (2008) (May 19, 2008)              (9th   Cir.

affirmed Mont. trial court, 483 F.3d 942, despite objection to non-consent vacated

and remanded per Gonzalez); Reynaga v. Carnmisa,              971 F.2d 414 (9th Cir. 1992)



Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                           4
         Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 5 of 12




(overruling trial court policy that allowed referral without consent and magistrate

participation).

         Compelled consent is the exact antithesis of the very soul of "the State." The

coercive environment vitiates the very "evidence" it purports to create. Ohralik              v.

Ohio State Bar Assn., 436 U.S. 447, 98 S. Ct. 1912, 56 L. Ed. 2d 444 (1978)

(addressing coercion specifically engaged by the legal profession); Bates           v.   State Bar
of Arizona, 433 U.S. 350, 97 S. Ct. 2691, 53 L. Ed. 2d 810 (1977) (addressing

coercion specifically engaged by the legal profession); Miranda u. Arizona, 384 U.S.

436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966) (coerced confession is not evidence);

Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977 (1964) (same);

Felter   v.   Southern Pacific Co., 359 U.S. 326, 79 S. Ct. 847, 3 L. Ed. 2d 854 (1959)

(recognizing a statutory right to be free from compelled consent regarding an

agreement);      1   PAGE   §    5.7, 15.11 (coerced will is not evidence); B0GERT § 42   at 434,
§   44 at 452 and n.16 (coerced trust is not evidence); Pollock v. Farmers'Loan. &

Trust Co., 157 U.S. 429,           15 S. Ct. 673, 39 L.Ed. 759 (1895) (Pollock 1), 157 U.S.   at
55 354 (1st ¶ of opinion) (non-consent by even one beneficiary prevents amendment

to trust agreement) (see also Pollock v. Farmers' Loan and Trust Co., 158 U.S. 601,

15 S. Ct. 912, 39 L. Ed. 1108 (1895) (Pollock 11)         (expands upon the original ruling,

reiterates the "direct tax" concept, vacates the original ruling, reverses the ruling(s)
below, and remands with instructions to grant the relief that the Plaintiff had

requested)); Arnold         v.   United States, 544 U.S. 1058, 125 5. Ct. 2527 (Mem), 161 L.

Ed. 2d 1107, 73 U.S.L.W. 3623, 73 U.S.L.W. 3690, 73 U.S.L.W. 3693, 2005 Daily J.



Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                             5
         Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 6 of 12



D.A.R. 6241 (May 31, 2005) (vacated per United States u. Booker, 543 U.S. 220, 125

S. Ct. 738, 160 L. Ed. 2d 621 (2005)) ("evidence"   (and never-before-heard-of

charges) not presented at trial and not agreed to at sentencing is (are) inadmissible
for sentencing); Lozinan (at the heart of Part IV is the response to the communists

among us who want a municipality or STATE agency to have authority to compel

their political targets to consent to being regulated "transportation" is "subjective"
in that only the political target may say, by her/his conduct or her/his commercial

consent, whether s/he's consenting to being regulated; i.e., the target has the "right

(not) to contract" and the "right (not) to exercise a privilege," etc.).


         On top of that, motions to dismiss are dispositive motions.

        Even if Respondents/C-ps had consented to pre-trial non-judicial decision-

making, a/k/a arbitration, which they haven't, aren't, and won't be, it's also beyond

§   451 authority to send a dispositive motion to a magistrate, unless and until there's

unanimous consent for the magistrate also to conduct the trial. Dispositive

motions are tantamount to trial. This isn't a summary judgment motion, but the

jurisdictional aspects are identical. Since dispositive motions are tantamount to

trial, and since there is not only no unanimous consent to arbitration instead of
pre-trial but also no unanimous consent for arbitration instead of trial, it follows

that this particular referral is doubly (pre-trial and trial) beyond § 451 authority
and doubly (pre-trial and trial) risky when it comes to Sedition and rights

violations, among a whole host of matters arising under Title 18.




Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                  6
       Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 7 of 12



   So, let's reflect on the obvious and on       the subtle.
   To set the stage, there's Rockwell Int'l Corp. v. United States, 549         U.S. 457, 127

S. Ct. 1397, 167 L. Ed. 2d 190 (2007) (final pro-trial         order confirmed "non-case"). It
took the participation by S.Ct.U.S. in the problem-resolution process to convince the

plaintiff that the trial court had found a subtle, but not hidden or obscured, manner

of communicating to the plaintiff that the plaintiff had "no case."

   Since pro se litigants are "never" respected, it's an extremely sore thumb that

gets smashed with a sledgehammer again and again when issues of fundamental

rights arise in this type of context. The trial court is literally risking charges of

Sedition (using "force," via court order, to alter (overthrow) the judicial Power and

branch) in this matter. So, why would a referral order show up, at all? Why take

that risk? On top of that, with referral into the teeth of non-consent, there's an overt
violation of the right not to contract / agree / consent (times two) (given that

magistrate participation is 100% consent-dependent), on top of an overt denial of

access problem (times two) (given that the officer with authority to enter rulings is

the § 451 officer, not the §   636 officer),   which, itself, is on top of the overt denial of

Structural Due Process problem (times two) (given that the present structure
doesn't allow compelled consent to arbitration). That doesn't even begin to list the

additional violations of Title 18. The "why" question reverberates so deafeningly as

to be heard clearly and distinctly over a 767 on its take-off roll. On first-pass face

value, what the court has done is not only so totally beyond nuts but also so

egregiously, facially illegal and so plainly beyond the scope of § 451 authority, (A) to



Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                          7
       Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 8 of 12




see what is nothing more than a demand letter process and to treat it as an

adversarial fact-finding process, much less (B) to see the overt labeling of "trial de

novo" and to   treat it as an "administrative appeal," as to motivate calling the
American fire department to put out the totalitarian "Fahrenheit 451" fire

department's fire, which uses "individual rights" as kindling.

   After very intense reflection, Respondents find the analogy to Rockwell Int'l

Corp. quite suitable for the present. DoJ personnel may or may not recall a

cigarette ad campaign, in print and on tv, starting in what had to be the '60s, where

the brand advocate shows up with a black eye stating that s/he'd rather fight than

switch. (Why do so many of us attribute that to "Lucky Strike" instead of

"Tareyton?") D0J is here encountering that part of Austin that will never consent to

communist policy where there's one shred of opportunity to avoid it. As with fellow

non-consenters, Respondents/C-ps intend to be down right insistent on the point.

   Time alone will tell if DoJ "hears" the court the same way Respondents/C-ps do.

Given the extreme risks the court is taking, Respondents/C-ps are certainly open to

giving the court's Rockwell-es que approach a solid opportunity. Respondents/C-ps,

therefore, assert / preserve their objections and await developments.



   By necessity, OLENTCK participation in this case is now "on hold."

   Respondents/C-ps are deliberately in a holding pattern for the duration. Now

that a magistrate has been "authorized" to conduct trial, which is     so egregiously

beyond anything ever even remotely contemplated by Respondents/C-ps as to be



Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                  8
       Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 9 of 12



immeasurable, and, to be 100% clear, is something that Respondents/C-ps have not

consented to, and do not and will never consent to, for Respondents/C-ps to do

anything other than an overt nothing, with the exception of this type of documenta-

tion of their profound objections to the notion of compelled consent, is for them to

risk being viewed as consenting. Roell   v.   Withrow, 538 U.S. 580, 123 S. Ct. 1896,

155 L. Ed. 2d 775 (2003). Since a magistrate has been "authorized" to conduct      trial,
that scope covers every conceivable aspect of both pre-trial and trial. Thus, THE
OLENICKS have been, effectively, "silenced" for the duration. Except for the non-

consent issue, they can't touch any issue of any type, kind, or nature; so, they won't.


Request for Relief
   Therefore, THE OLENICKS request that this court strike or withdraw its

referral order.

   Respectfully submitted,


     7t                                              .




   Is! Walt Olenick                            /s/ M. Rae Nadler-Olenick
   WALTER OLENICK                              M. RAE NADLER-OLENICK
   P.O. Box 7486                               P.O. Box 7486
   Austin, Texas 78713                         Austin, Texas 78713



                      §   1746 Declaration WALTER OLENICK

   Per 28 U.S.C. § 1746, and under the laws of perjury of the United States, I,
WALTER OLENICK, depose and declare (or certify, verify or state), that I am at
least 21 years of age, in fact, I am more than 65 years of age, that I am competent to
make this Affidavit / Declaration, that I have personal knowledge of these facts, and
that these facts are true and correct.


Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                 9
      Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 10 of 12



   The facts asserted in this motion are true and correct.

    Neither my wife nor I have ever consented, consent now, or will ever be
consenting to magistrate participation for any phase of this matter, whether pre-
trial or trial.
Further, Declarant sayeth not.
Executed on this the 30th day of October, 2018


                                             *2t
                                         Is! Walt Olemck
                                        WALTER OLENICK, Declarant


               §   1746   Declaration - M. RAE NADLER-OLENICK
   Per 28 U.S.C.   §1746, and under the laws of perjury of the United States, I, M.
RAE NADLER-OLENICK, depose and declare (or certify, verify or state), that I am
at least 21 years of age, in fact, I am more than 65 years of age, that I am competent
to make this Affidavit / Declaration, that I have personal knowledge of these facts,
and that these facts are true and correct.

   The facts asserted in this motion are true and correct.

    Neither my husband nor I have ever consented, consent now, or will ever be
consenting to magistrate participation for any phase of this matter, whether pre-
trial or trial.
   Attached as Exhibit 5 is a true and correct copy of the referral order that is the
subject of this motion.

Further, Declarant sayeth not.
Executed on this the 30th day of October, 2018




                                              Is! M. Rae Nadler-Olenick
                                             M. RAE NADLER-OLENICK,
                                             Declarant


Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                 10
      Case 1:18-cv-00675-LY Document 13 Filed 10/30/18 Page 11 of 12




                       CERTIFICATE OF CONFERENCE
   By our signatures below, we certify that we've mailed a true and correct copy of
this motion, with Ex. 5, to AUSA WRIGHT on Monday, Oct. 22.

   It's now Tuesday, Oct. 30, and the response (by mail) is as follows:

   (The silence of the crickets.) The motion, presumed opposed, is submitted.

                 L
   Is! Walt Olenick                        Is! M. Rae Nadler-Olenick
   WALTER OLENICK                          M. RAE NADLER-OLENICK



                           CERTIFICATE OF SERVICE
   By my signature below, I certify that on or about this 30th day of October, 2018,
I have served the final version of this motion on the following by Priority Mail or
Certified Mail:

GARY W. WRIGHT
Assistant United States Attorney
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216


Also, on or about Oct. 30, 2018, I've served courtesy copies of this motion by email,
where possible, or by mail, as follows:

Hon. ORLANDO L. GARCIA, Chief J.               Gen. JOHN F. KELLY (USMC, Ret.)
do Ms. JEANNETTE CLACK, Clerk                  Chief of Staff, Whitehouse
U.S. District Court, W.D. Tex.                 1600 Pennsylvania Avenue, N.W.
655 E. Cesar E. Chavez Blvd., Room G65         Washington, DC 20500
San Antonio, TX 78206



                                                Is! M. Rae Nadler-Olenick
                                               M. RAE NAJJLER-OLENICK




Motion to Strike/Withdraw Referral Order (THE OLENICKS)                                 11
           Case 1:18-cv-00675-LY
Case 1:18-cv-00675 Document 11   Document 13 Filed 10/30/18
                                                        FHed Page 12 of 12
                                                             10/15/2018  Page 1                        of 1




                             IN THE UNITED STATES DISTRICT COURT
                                                                                          FLE)
                              FOR THE WESTERN DISTRICT OF TEXAS                       I8OCT 15 PM        1:   1,
                                        AUSTIN DIVISION
                                                                                    WESTE.N
   UNITED STATES OF AMERICA,                          §
                   PLAINTIFF,                         §
                                                      §
   V.                                                 §    CIVIL NO. A-18-CV-00675-LY

   WALTER OLENICK AND
   M.RAENADLER-OLENICK,
                                                      §
                                                      §
                                                                                          LX.
                  DEFENDANTS.                         §
                                                      §


                                                 I)   1   JW
             IT IS HEREBY ORDERED that Defendantspro se Walter Olenick and M. Rae Nadler-

    Olenick's Respondents' Rule 12 Motions filed September 13, 2018 (Clerk's Document No. 8),

   Plaintiff United States's Response and Objection to Defendants' Rule 12 Motion to Dismiss filed

    September 26, 2018 (Clerk's Document No. 9), and any replythat may be filed, are REFERRED

    to United States Magistrate Judge Mark Lane for report and recommendation. See 28         U.S.C.


    §   636b)(l)(B), Fed. R. Civ. P. 72; Loc. R. W. D. Tex. Appx. C, Rule 1(d).

             SIGNED this               day of October, 2018.




                                                          TED STA   S DISTRICT    JUDGE
